              Case 2:20-cv-00263-RSM Document 84 Filed 07/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ROBERT RUSSELL,
                                                              CASE NO. 2:20-cv-00263-RSM-JRC
11                              Plaintiff,
                                                              ORDER GRANTING MOTION TO
12              v.                                            WITHDRAW
13      JOSEPH SAMEC,

14                              Defendant.

15          This matter is before the Court on plaintiff’s attorney’s motion to withdraw himself and

16   his firm as counsel. See Dkt. 80. Attorney Brian Zuanich moves to withdraw himself and

17   Zuanich Law, PLLC, as counsel for plaintiff based on plaintiff’s “fail[ure] to comply with certain

18   portions of our fee agreement” and because plaintiff has filed a pending motion to dismiss claims

19   against the remaining defendant under Fed. R. Civ. P. 41(a), so counsels’ withdrawal will not

20   prejudice plaintiff. Dkt. 80, at 2. Pursuant to Local Civil Rule (LCR) 83.2(b)(1), the motion

21   includes a certification that the motion was served on all parties and on plaintiff and provides

22   plaintiff’s contact information. See Dkt. 80, at 1–2.

23          The court considers several factors when “evaluating a motion to withdraw, including (1)

24   the reasons why withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants;


     ORDER GRANTING MOTION TO WITHDRAW - 1
              Case 2:20-cv-00263-RSM Document 84 Filed 07/23/21 Page 2 of 2




 1   (3) the harm withdrawal might cause to the administration of justice; and (4) the degree to which

 2   withdrawal will delay the resolution of the case.” Curtis v. Illumination Arts, Inc., No. C12-

 3   0991JLR, 2014 WL 556010, at *4 (W.D. Wash. Feb. 12, 2014). Here, none of these

 4   considerations weigh against denying the motion to withdraw, in light of the pending motion for

 5   voluntary dismissal of the remainder of plaintiff’s claims. No party has opposed the motion to

 6   withdraw or claimed that the withdrawal would cause prejudice. In light of these circumstances,

 7   although the withdrawal is after the discovery cutoff date, the Court will nevertheless grant the

 8   motion. See LCR 83.2(b)(1) (“The attorney will ordinarily be permitted to withdraw until sixty

 9   days before the discovery cut off[.]”); see also Washington v. Starbucks Corp., No. C08-

10   1144JCC, 2009 WL 10675531, at *1 (W.D. Wash. May 18, 2009) (allowing counsel

11   to withdraw even though “less than sixty days remain before the discovery cut off date”); Wild

12   Bainbridge v. Mainlander Servs. Corp., No. C04-5054BHS, 2008 WL 2230712 (W.D. Wash.

13   May 29, 2008) (permitting withdrawal even though counsel moved to withdraw one day after

14   the discovery cutoff date).

15          The Clerk shall terminate attorneys Brian Zuanich and Robert P. Zuanich (the other

16   attorney associated with Zuanich Law, PLLC) as counsel of record and shall send plaintiff a

17   copy of this Order.

18          Dated this 23rd day of July, 2021.

19

20

21                                                        A
                                                          J. Richard Creatura
22
                                                          Chief United States Magistrate Judge
23

24


     ORDER GRANTING MOTION TO WITHDRAW - 2
